Citation Nr: 1143409	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  10-15 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee retropatellar pain syndrome with degenerative joint disease.

2.  Entitlement to a disability rating in excess of 20 percent for left knee retropatellar pain syndrome with degenerative joint disease.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from May 1991 to September 1991 and February 1993 to February 1996.     

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which continued the 10 percent disability rating for the Veteran's right knee disability and the 20 percent rating for the Veteran's left knee disability.

As support for his claim, the Veteran provided testimony before the undersigned Veterans Law Judge at a videoconference hearing in October 2011.  The transcript of the hearing has been associated with the claims file and has been reviewed.

The Board notes that the issue of TDIU is also under consideration by the Board.  In this regard, the U.S. Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  

In this case, during his hearing testimony in October 2011, the Veteran, through his representative, argued that the Veteran's case presents such an exceptional or unusual disability picture as marked interference with his employment.  Therefore, the Board finds the Veteran has raised the issue of entitlement to a TDIU as an element of the increased rating claim on appeal.  Since entitlement to a TDIU is part of the Veteran's increased rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the AOJ for further development and adjudication.  Rice, supra.

At the hearing, the Veteran submitted additional evidence in the form of an analysis of the number of days he is absent from his job and a certification of his health care provider as to the seriousness of his service-connected bilateral knee disability.  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2011).

The appeal is REMANDED to the agency of original jurisdiction via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issues currently on appeal, the Board finds that additional development of the evidence is required.

Initially, a remand is necessary to obtain VA treatment records dated from March 2010 to the present.  Specifically, during the October 2011 videoconference hearing, the Veteran indicated that he has received additional treatment for his bilateral knee disability since March 2010, but a review of the claims file reveals that these treatment records have not been obtained.  These treatment records may be relevant to the Veteran's claim for increased ratings.  

In this regard, VA's duty to assist pertains to obtaining records of the Veteran's relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R.  §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  

Further, the Veteran additional testified that he currently participates in vocational rehabilitation to obtain suitable employment.  When the Veteran reports that he is seen by a vocational rehabilitation counselor, the Board is on notice of the existence of those records and is obliged to obtain and consider them.  See Moore v. Gober, 10 Vet. App. 436 (1997).  The RO should obtain these records, if they exist, and associate them with the claims folder.

Finally, a VA examination is needed to determine the current nature, extent, and severity of the Veteran's service-connected bilateral knee disability.  VA treatment records dated since the last VA examination in May 2009 reveal that the Veteran has been provided with knee braces and knee injections to alleviate his discomfort.  He also testified that he experiences constant pain giving way, tenderness, popping, and instability in his knees.  These records and complaints may be indications that his bilateral knee disability has worsened, and an updated VA examination is necessary to determine whether increased ratings are warranted.

Additionally, a review of the claims file indicates that the last VA examination of the knees was performed in May 2009, over two years ago.  A more current examination would be helpful in deciding the Veteran's appeal.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination).  As such, VA is required to afford a Veteran contemporaneous VA examinations to assess the current nature, extent and severity of his service-connected disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.  

In reference to the issue of TDIU, as previously noted, when evidence of unemployability is submitted during the course of an appeal of an increased rating claim, a claim for entitlement to a TDIU due to service-connected disabilities will be considered "part and parcel" of the claim for benefits for the underlying disability.  In such cases, a request for a TDIU is not a separate "claim" for benefits, but, rather, is an attempt to obtain an appropriate disability rating, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice, 22 Vet. App. at 453-54.

In this case, the issue of a TDIU has been raised by the evidence of record.  Specifically, during his hearing testimony in October 2011, the Veteran, through his representative, argued that the Veteran's case presents such an exceptional or unusual disability picture as marked interference with his employment.  Thus, this claim must be included in the adjudication of the Veteran's claim for increased ratings.  Therefore, the Board finds the evidence of record has reasonably raised the issue of entitlement to a TDIU as an element of the increased rating claim on appeal.  Since entitlement to a TDIU is part of the Veteran's increased rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the AOJ for proper development and adjudication.

Thus, the AOJ should send the Veteran a Veterans Claims Assistance Act of 2000 (VCAA) notice letter for his TDIU claim.  This letter should notify the Veteran of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, this letter should be compliant with the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  That is, the Veteran should be provided notice that advises him of the disability rating and effective date elements of a claim, keeping in mind that a TDIU claim is a type of claim for a higher disability rating.

Thereafter, the file should be reviewed for any additional development necessary, including any examinations needed to determine whether the Veteran is entitled to TDIU on a schedular or extra-schedular basis.

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter notifying the Veteran of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim on appeal, either on a schedular or extra-schedular basis.  This notice must indicate what information or evidence the Veteran should provide, and of what information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. 3.159(b).  This letter should also comply with the Court case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Specifically, this letter should advise him concerning the elements of a disability rating and an effective date.  

2.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to fill out.  See M21-1MR, IV.ii.2.F.25.i.  

The claims file should include documentation that VA has complied with VA's duties to notify and assist a claimant.

3.  Obtain from the appropriate VA medical center any additional relevant treatment records pertaining to the service-connected bilateral knee disorder dated from March 2010 to the present.

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

4.  Secure the Veteran's Vocational Rehabilitation folder, including any counselor's assessment, and associate it with the claims folder.

5.  Schedule the Veteran for a VA orthopedic examination, by an appropriate specialist, to assess the current severity of his right knee and left knee retropatellar pain syndrome with degenerative joint disease.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, the records of his recent treatment.  The examiner must indicate whether such review was accomplished. 

The examination should include any diagnostic testing or studies deemed necessary, to include X-rays.  Based on a comprehensive review of the claims folder, as well as a current physical examination of the Veteran, the examiner should discuss all impairments associated with the right knee and left knee retropatellar pain syndrome with degenerative joint disease, including the extent of arthritis in either or both knees, if any; range of motion in both knees (extension to flexion); and all other associated functional impairment, including pain/painful motion, more or less movement than normal, weakened movement, premature/excess fatigability, incoordination, swelling, and deformity or atrophy from disuse, etc.  

Further, if possible, the examiner should specify any additional range-of-motion loss in both knees due to any of the above factors, especially during prolonged, repetitive use of the knees or when the Veteran's symptoms are most prevalent (e.g., during "flare-ups").  See 38 C.F.R. §§ 4.40, 4.45 and 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The examiner also should indicate whether the Veteran has instability in his either or both knees, and, if he does, the extent and severity of any instability (e.g., slight, moderate, or severe).

Finally, the examiner should indicate the effect the Veteran's right and left knee retropatellar pain syndrome with degenerative joint disease have on his ability to obtain and maintain gainful employment. 

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for increased ratings.  

6.  After completion of the above, the AOJ should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

7.  Readjudicate the Veteran's claims for entitlement to a disability rating in excess of 10 percent for right knee retropatellar pain syndrome with degenerative joint 

disease and entitlement to a disability rating in excess of 20 percent for left knee retropatellar pain syndrome with degenerative joint disease, and adjudicate the claim for entitlement to a TDIU, in light of the physical examination provided to him and any additional medical evidence received since the statement of the case in March 2010, to specifically include whether the Veteran's claim for increased ratings and TDIU should be submitted to the Director, Compensation and Pension Service for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (2011) regarding the increased ratings and 38 C.F.R. § 4.16(b) (2011) regarding the TDIU.  

8.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case.  It must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran and his representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional 

development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


